Citation Nr: 0900309	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for low back disorder, to include degenerative disc 
disease.  

2.  Entitlement to an effective date earlier than March 18, 
1994, for the award of service connection for low back 
disorder, to include degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
November 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2008, the veteran testified before the undersigned at a 
Travel Board hearing.  A transcript is of record.

At his May 2008 hearing, the veteran testified that he has 
been granted disability benefits by the Social Security 
Administration based on back disability.  The matter of a 
total disability rating by reason of individual 
unemployability (TDIU) is raised and referred to the RO for 
appropriate action.  See Colayong v. West, 12 Vet. App. 524 
(1999) (schedular rating claims are not inextricably 
intertwined with TDIU claims); see also Norris v. West, 12 
Vet. App. 413 (1999) (if the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16 and there is 
evidence of service-connected unemployability, the record 
raises a claim for total disability based on individual 
unemployability).
   

FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's low back disorder has been manifested by subjective 
complaints of recurring episodic exacerbations of pain 
resulting in severe limitation of lumbar motion and 
pronounced intervertebral disc syndrome; there is no evidence 
of ankylosis of the spine.  

2.  A claim for service connection for low back disorder was 
denied by the RO in November 1974 and was not appealed.  

3.  The veteran filed an application to reopen his claim for 
service connection for low back disorder on March 18, 1994.

4.  In July 2004, the RO granted service connection for low 
back disorder.  It was held that there was new and material 
evidence and that there was a basis for allowance; a 40 
percent evaluation was assigned effective March 18, 1994, the 
date of his reopened claim.


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
criteria for an evaluation of 
60 percent for low back disorder with degenerative disc 
disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2002); 38 C.F.R. § 4.71a, DCs 5235-5243 (2008).

2.  The criteria for an effective date prior to March 18, 
1994, for the grant of service connection for low back 
disorder with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations Earlier Effective Dates 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2008).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for low back disorder on the basis of 
new and material evidence received after a prior final 
denial, the effective date would be the latter of the date of 
the reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2008).  Service connection was 
ultimately granted based on the veteran's specific request to 
reopen his claim received on March 18, 1994.  

Upon careful review of the pertinent evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than March 18, 1994.  The reasons 
follow.

Factual Background and Analysis

The veteran filed a claim for service connection for low back 
disorder in November 1973.  The claim was denied by the RO in 
November 1974, and the veteran was notified of the denial the 
following month, along with his appellate rights.  He did not 
thereafter state or imply an intent to appeal the decision.

The veteran did not contact VA again until March 18, 1994, 
when he filed a claim for a back injury.  In July 2004, the 
RO granted service connection for low back disorder, 
implementing a February 2004 Board decision, concluding that 
new and material evidence had been submitted and that there 
was a basis for allowance.  A 40 percent evaluation was 
assigned, effective March 18, 1994, the date of the veteran's 
reopened claim.  

The veteran testified at his May 2008 Travel Board hearing 
that the effective date for service connection for low back 
disorder should revert to 1973, when he filed his original 
claim for service connection.  He testified that his 
representative died shortly after the 1974 rating decision 
was issued and that he was not notified of the death.  He 
essentially maintains that since it was his intent to appeal 
the decision, his claim has been pending since 1973 and he 
should receive compensation from that point.  In this case, 
there is no showing that the veteran himself was incapable of 
filing an appeal or of following up with the regional office 
or his service organization concerning an appeal.  As such, 
there is no basis to conclude that the earlier rating 
decision did not become final.  

The Board also recognizes that by operation of law, a 
previous rating decision by the RO is binding and will be 
accepted as correct in the absence of clear and unmistakable 
error.   38 C.F.R. §§ 3.104, 3.105(a).  The veteran has not 
raised clear and unmistakable error in the above rating 
decision by the RO.  Consequently, this theory of entitlement 
is not for application so as to provide an earlier effective 
date.

Applying the relevant law and regulations cited above to the 
facts of this case, the Board finds that because the 1974 
denial is a final decision, the claim upon which the decision 
is based cannot serve as the basis for assignment of an 
effective date for a subsequent award of service connection.  
Since the currently assigned effective date of March 18, 
1994, represents the date the RO received notice of the 
veteran's intent to reopen his low back claim, following the 
prior final denial of that claim, there simply is no legal 
authority to assign an earlier effective date, (as indicated 
above, the effective date of a reopened claim is the date of 
the claim or the date entitlement arose, whichever is later).  
See 38 C.F.R. § 3.400(q)(1)(ii) (2008).  

With all due respect for the veteran's belief in the validity 
of his claim, the Board is constrained by the law and 
regulations described above governing the establishment of 
effective dates for the award of compensation.  As the 
preponderance of the evidence weighs against the claim, the 
appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Pertinent Law and Regulations for Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003).  These changes are listed under DCs 5235 
to 5243, with DC 5243 now embodying the recently revised 
provisions of the former DC 5293 (for intervertebral disc 
syndrome).  The revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  In 
addition, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.


Factual Background and Analysis

The veteran's low back disorder with degenerative disc 
disease is a currently rated as 40 percent disabling since 
March 18, 1994 under DC 5293.  

Prior to the regulatory changes, under DC 5293, provided a 40 
percent rating for recurring attacks of severe intervertebral 
disc syndrome (IVDS) with intermittent relief; and a maximum 
60 percent rating for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293.

It is also noted that under DC 5292, a maximum 40 percent 
rating is assigned for severe limitation of motion.  
38 C.F.R. § 4.71.

Under DC 5295, lumbosacral strain, a maximum 40 percent 
rating is assigned for severe listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a,.

Under the revised rating schedule, DC 5237, a 40 percent 
evaluation for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2008).

Under DC 5243, the evaluation of intervertebral disc syndrome 
(preoperatively or postoperatively) is to be made either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, in 
relevant part, if there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1:  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Turning to the evidence of record, STRs show the veteran was 
treated for recurrent low back pain in May and July of 1973.  
An October 1973 separation examination report indicates 
chronic low back strain, with full range of motion; and spina 
bifida occulta of S1, as shown by X-ray.

The pertinent post-service evidence includes an October 1994 
VA examination report.  The veteran's history was significant 
for back surgery in July 1982.  His current complaints were 
of constant aching pain with slight numbness on the anterior 
aspect of the tibia.  He also reported episodes of severe 
back pain three to four times per year which lasted 
approximately two weeks.  He denied any weakness.  

On examination the paraspinal musculature was normal with no 
spasm noted.  Range of motion showed forward flexion to 60 
degrees, 0 degrees of extension, left lateral flexion of 30 
degrees, right lateral flexion of 20 degrees and rotation to 
30 degrees bilaterally.  There was mild tenderness to 
palpation in the midline and with extension.  Motor function 
was 5/5 throughout, except the hamstrings and extensor 
halluces longus which were 4/5.  Sensation was decreased to 
pinprick and light touch over the lateral aspect of the left 
foot and calf.  Straight leg raising was negative.  Reflexes 
were absent at the quadriceps, but 2+ at the Achilles tendon 
and Babinski's.  The veteran walked cautiously with a slight 
atelectatic gait.  He had a well healed 11 cm. midline scar.  
X-rays showed prior evidence of L5-S1 laminectomy with 
straightening of the lumbar spine and fusion of the L5-S1 
disc anteriorly.  There was no acute evidence of posterior 
fusion and the remainder of the disc spaces were well 
maintained.  The clinical impression was chronic low back 
pain with mild radicular pain into the right thigh.

Additional outpatient treatment reports show that during an 
evaluation in March 1997.  Forward flexion was to 90 degrees 
and pedal pluses were 4/4 and symmetric.  There was good tone 
bilaterally with good active motion.  There was no atrophy or 
fasciculation.  Strength was 5/5 in all extremities and 
sensation was grossly intact.  He walked with a limp favoring 
his right leg.  X-rays taken in September 1997 showed 
substantial osteoarhritis in the lower lumbar region.  The 
possibility of associated discitis was also considered due to 
end-plate irregularity at L4.  

During private evaluation in August 2000 the veteran was 
tender to palpation but with no evidence of muscle spasm.  
Range of motion of the back was slightly reduced because of 
pain.  Straight leg raising was negative at 0 degrees 
bilaterally.  Neurological examination revealed good tone 
bilaterally with good active motion.  Strength was 5/5 
throughout and sensation was intact to light touch.  Reflexes 
were symmetric.  Gait was slow but within normal limits.  

The veteran underwent a VA examination (at a private 
facility) in December 2002.  On examination the veteran 
appeared in no acute distress but complained bitterly of 
severe back pain, which somewhat compromised the examination.  
There was no evidence of scoliosis, but there was some 
flattening of the lumbar lordosis.  The veteran assumed a 
semi-flexion position at all times during the examination.  
There was normal extremity alignment.  Weightbearing gait was 
measured with the veteran insisting on hanging onto objects 
for stabilization including his cane and the examining table.  
He was able to walk on heel or toes complaining of severe 
back pain.  He refused to perform a squat again complaining 
bitterly of back discomfort.  He arose with difficulty from 
the sitting and supine potions.  

There was no evidence of muscle spasm, swelling or masses.  
Superficial palpation of the muscles resulted in severe deep 
muscle pain.  There was no tenderness in the muscles through 
the thigh and or legs.  Range of motion testing showed 
forward flexion to 60 degrees and 0 degrees of extension and 
lateral bending.  It was impossible to assess muscle strength 
due to pain and limited range of motion.  Muscle strength in 
the lower extremities appeared normal throughout with all 
groups demonstrating 5/5.  Straight leg raising seated was 70 
degrees bilaterally and supine was 30 degrees.  Cross 
straight leg raising was negative bilaterally.  Lasegue 
testing was positive and Fabere test was strongly positive 
with pain referred to the lumbosacral level.  Deep tendon 
reflexes were active and equal at 1+ at the patella and 
Achilles bilaterally.  Babinski test was negative.  Sensory 
examination demonstrated stocking-type hypesthesia involving 
the entire right lower extremity and normal to pinprick 
vibration and position in the left lower extremity.  There 
was no evidence of any spasticity.  X-rays demonstrated 
significant changes of degenerative disc disease and 
narrowing at L4-5 and a L5-S1.  There was lumbarization of 
L5-S1 and evidence of spina bifida.  The L4-5 space 
represented possible postoperative infection or instability.  

In August 2003, the veteran underwent a further VA 
examination (also conducted at a private facility).  On 
examination the veteran walked with antalgic gait using a 
cane.  There was marked spasm of the paravertebral muscles 
with tenderness in the lumbosacral area.  Movement of the 
back was considerably restricted with forward flexion, from a 
position of 10 degrees to about 30 degrees only.  Extension 
was to 0 degrees, lateral flexion to 10 degrees, and rotation 
to 10 degrees with marked pain at the end range of these 
movements.  Straight leg raising was limited bilaterally with 
marked tightness of the hamstring muscles at 30 degrees.  
There was sensory diminution over L5 dermatome on the right 
side.  Reflexes and muscle strength were both normal.  
Babinski was negative and dorsalis pedis pulsations were 
normal.  X-rays showed lumbarized S1 segment with marked 
narrowing of the L4-5 and L5-S1 disc spaces with irregularity 
of the endplates of the vertebral bodies and anterior and 
posterior syndesmophytes.  There was obliteration of the 
normal lordosis but bone grafts were not visible on X-ray to 
indicate a spinal fusion in the past.  

During the most recent VA examination in December 2007, the 
veteran's primary complaint was of pain with flares four 
times a week after prolonged sitting or standing.  The pain 
occasionally radiated to the right lower extremity and calf.  
The veteran denied the use of assistive devices and there 
were no reports of incapacitating episodes.  On examination 
forward flexion was to 30 degrees, extension to 10 degrees, 
axial rotation to 30 degrees bilaterally, and lateral bending 
to 30 degrees bilaterally.  Range of motion was limited by 
pain at the extremes, but not by weakness, fatigability, or 
lack of endurance following repetitive use.  The veteran had 
a midline scar which was nontender to palpation.  He had 4/5 
strength to bilateral myotomes of L1 to S1 and decreased 
sensation over the right L3-L5 dermatomes.  On straight leg 
raise testing he had back pain.  X-rays showed moderate to 
severe degenerative disc disease at L4-5 and 5-S1.  

During a Travel Board hearing in May 2008, the veteran 
presented testimony about the onset and current severity of 
his low back disorder.  He essentially reiterated previously 
submitted information regarding his lumbar spine symptoms 
consistent with complaints made during VA examinations and 
throughout the course of the appeal.  He later submitted 
additional outpatient records dated in April 2008 which show 
continued evaluation of his chronic low back pain.  The 
examiner noted recent lumbar spine films showed a worsening 
of DJD.  

In this case, the Board has considered evaluation of the 
veteran's back disability under all potentially appropriate 
diagnostic codes to determine whether an evaluation higher 
than 40 percent can be assigned.  

Based on the foregoing medical evidence, the criteria for the 
assignment of a 60 percent rating for the service-connected 
lumbar spine disability under DC5293 in effect prior to 
September 2002 are more nearly approximated.  38 C.F.R. 
§ 4.7.  The evidence shows persistent symptoms given the 
veteran's consistent complaints of pain throughout the appeal 
period under review.  His symptoms also include other 
elements of the relevant criteria, to include radiating pain, 
compatible with sciatica, and demonstrable muscle spasm.  VA 
outpatient treatment reports dated in June 2008, submitted 
subsequent to his May 2008 hearing, reflect that a TENS unit 
had not been helpful to alleviate his ongoing and chronic 
pain.  In light of this disability picture, there seems to be 
little intermittent relief, as required by these rating 
criteria.  Accordingly, a 60 percent rating, the highest 
possible rating under Diagnostic Code 5293, is in order.  

In reaching the determination that a 60 percent rating is 
warranted under DC 5293, the Board has considered the effects 
of pain.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204 -07 (1996).  VAOPGCPREC 36-97 
(December 12, 1997) (Diagnostic Code 5293, which does not 
expressly refer to limitation of motion, has been held to 
involve limitation of range of motion).  Further, the record 
shows that throughout the pendency of this appeal, the 
veteran's disability has remained uniform and that this 
higher rating is warranted for the entire period.

In addition, the Board must consider other relevant 
diagnostic criteria to determine if a higher evaluation is 
otherwise appropriate.  A maximum 40 percent evaluation is 
available under the prior criteria DC 5292.  Therefore, even 
with painful motion and functional impairment, a higher 
evaluation is not available.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Similarly, the criteria for a higher rating is not warranted 
under the "old" criteria 38 C.F.R. § 4.71a, DC 5295, since 
40 percent is the maximum percentage under that Code.  Thus, 
additional analysis is not necessary.  

The Board notes that clinical findings to support a higher 
evaluation under the new criteria have also not been 
demonstrated.  At this point, the evidence is negative for 
findings of ankylosis of the thoracolumbar spine under DC 
5237, and a higher rating under this Code is not applicable.  

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurological 
manifestations are defined as orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  Note 2 provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Because the veteran's service-connected lumbar spine 
disability warrants a 60 percent rating under the old 
criteria, and a 60 percent rating under the revised criteria 
is the highest possible rating when intervertebral disc 
syndrome is rated based on incapacitating episodes, the only 
way to get a rating in excess of 60 percent is to rate the 
orthopedic and neurologic components separately.  In his 
December 2008 written arguments, the veteran's representative 
has requested this consideration, should it result in a 
higher rating.  

When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and a 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under Diagnostic Code 8520 for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible for muscles below the 
knee, and flexion of the knee is weakened or lost.  The 
regulations pertaining to nerve paralysis, or neuropathy, 
have not been amended during the pendency of this appeal.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as lumbosacral 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, as it applies to the 
lumbar spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Note 
1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Also effective from September 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243, although the actual criteria remained the same 
except for some minor re-phrasing.  In particular, Diagnostic 
Code 5243 provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  It also deleted the old Note 2.

Thus, under the revised criteria, the veteran's service-
connected lumbar spine disability could be rated based on 
incapacitating episodes, or the orthopedic and neurologic 
manifestations could be separately rated, if that resulted in 
a higher overall rating.  There is no indication in the 
medical records that the veteran has been prescribed bed rest 
due to incapacitating episodes.  Thus, to warrant a combined 
rating higher than 60 percent under the revised criteria, the 
medical evidence would have to show that the veteran had, at 
the very least, neurological manifestations of severe 
incomplete paralysis, with marked muscular atrophy, which 
would warrant a 60 percent rating under Diagnostic Code 8520.  
That rating, combined with a rating of either 20 percent or 
40 percent based on the orthopedic manifestations, would 
combine to a 70 percent rating when using the combined 
ratings table at 38 C.F.R. § 4.25.  (The separate ratings are 
not simply added together.)  Or, if the orthopedic 
manifestations warranted a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine, and the 
incomplete paralysis of the sciatic nerve were considered 
moderately severe, warranting a 40 percent rating, than a 
rating in excess of 60 percent would be assigned.  

In this case, the medical evidence of record does not show 
that the veteran's forward flexion is limited to 30 degrees 
or less, and ankylosis is not demonstrated.  Thus, the 
highest possible rating based on the revised criteria for 
orthopedic manifestations is 20 percent.  As such, to warrant 
a combined rating of more than 60 percent, the neurological 
symptoms of sciatica would have to demonstrate at least 
severe incomplete paralysis with marked muscular atrophy.  
The medical evidence in this case does not support a finding 
of severe incomplete paralysis with marked muscular atrophy.  
The veteran has pain that radiates and results in an antalgic 
gait at times, as well as some demonstrable muscle spasm at 
other times; however the medical evidence simply does not 
show that the veteran's incomplete paralysis of the sciatic 
nerve is severe in degree.  Even if the orthopedic 
manifestations warranted a 40 percent rating, a 40 percent 
rating for the neurological manifestations still only 
combines to a 64 percent rating, which when rounded to the 
nearest 10, results in a 60 percent rating.  See 38 C.F.R. 
§ 4.25.

In sum, the service-connected low back disability warrants a 
60 percent rating under the criteria in effect prior to 
September 2002, and a rating in excess of 60 percent is not 
assignable under either the old or the revised rating 
criteria, even when the orthopedic manifestations are 
separately rated, and combined, with the neurologic 
manifestations.  By this method, the veteran will receive the 
most advantageous rating.   

The criteria for the assignment of a 60 percent rating is 
warranted, and the preponderance of the evidence is against 
the assignment of a rating in excess of 60 percent at any 
time during the appeal period; there is no doubt to be 
resolved; and a rating higher than 60 percent is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
low back disability.  In this case, the veteran is not 
employed.  Nevertheless, the current rating is assigned based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity).  The evidentiary 
record does not show manifestations that are outside of the 
regular rating criteria, thereby rendering it ineffective.  
Moreover, it does not establish that the veteran's service-
connected low back disability necessitates frequent periods 
of hospitalization.  In light of the foregoing, the veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the veteran filed his claim for service 
connection in March 1994, prior to the enactment of the VCAA.  
While a VCAA letter was not mailed prior to the initial 
adjudication, the RO granted service connection for low back 
disorder in 2004.  He disagreed with the evaluation assigned.  
The Board notes that the veteran was not apprised of the 
information needed to substantiate his higher rating 
challenge, namely, proof that the 40 percent assessment did 
not properly reflect his level of disability or that he was 
entitled to a higher rating.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, in 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007), that when VA 
has granted a service connection claim and the veteran 
thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification 
as to the higher rating issue does not attach because the 
higher rating challenge does not technically constitute a 
"claim," which would trigger VCAA notice duties.  Dunlap, 
supra, at 117 (holding that "[w]hen [the claimant] filed his 
notice of disagreement after his service-connection award, 
his claim had been more than substantiated, and section 
5103(a) [notice] was no longer required").  Thus, no further 
notice is required with respect to the veteran's higher 
rating claim.  Moreover, neither the veteran nor his 
representative has claimed any specific prejudice as a result 
of the sequence of these events.  

In March 2006, the RO sent the veteran letter informing him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  The Board acknowledges that 
this letter does not otherwise meet the requirements of VCAA 
notice with regard to the claim for an earlier effective 
date.  However, the veteran demonstrated that there was 
actual knowledge of what was needed to establish his earlier 
effective date claim.  In various written statements of 
record and in his hearing testimony, he has specifically 
discussed his prior claim, filed in 1973 shortly after 
service discharge, and the fact that he believed that claim 
remained pending.  Consequently, actual knowledge of the 
elements of his claim is established by statements or actions 
by the claimant that demonstrates an awareness of what was 
necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  Given this 
demonstrated understanding, the Board finds that it would not 
be beneficial to remand for a new notice letter.  Thus, the 
Board concludes that all required notice has been given to 
the veteran.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See Dunlap, 
supra.        

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's STRs 
and pertinent post-service treatment reports, including those 
from the Social Security Administration, are of record.  The 
RO also obtained adequate VA examinations in October 1994, 
December 2002, August 2003 and December 2007; another VA 
examination is not necessary since sufficient findings are of 
record.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising his as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

An evaluation of 60 percent, but no higher, for low back 
disorder with degenerative disc disease is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.  

Entitlement to an effective date prior to March 18, 1994, for 
the grant of service connection for low back disorder with 
degenerative disc disease is denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


